UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 CURTIS SUMMIT,

                                       Plaintiff,                       20 Civ. 4905 (PAE)
                        -v-
                                                                              ORDER
 EQUINOX HOLDINGS, INC.,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       A case management conference is presently scheduled for July 16, 2021 at 2 p.m. Due to

the current public health crisis, that conference will be a telephonic conference. The parties

should call into the Court's dedicated conference line at (888) 363-4749, and enter Access Code

468-4906, followed by the pound(#) key. Counsel are directed to review the Court's

Emergency Individual Rules and Practices in Light of COVID-19, found at

https://nysd.uscourts.gov/hon-paul-engelmayer, for the Court's procedures for telephonic

conferences and for instructions for communicating with chambers.



       SO ORDERED.



                                                             P!u~EN~EL§ty
                                                             United States District Judge
Dated: July 8, 2021
       New York, New York
